department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number telephone number fax number employer_identification_number number release date date uniform issue list numbers - r egend y m l c u o u o u u h o o r e o i e o r w_i i dear we have considered your letter dated date in which you request a ruling as to whether the disposition of certain property owned by a would affect a’s status as an organization described in sec_501 of the internal_revenue_code the code’ facts a is organized as a nonprofit corporation under state law a’s articles of incorporation filed on date provide that a is organized exclusively for charitable and educational_purposes and that upon the dissolution of a its assets will be distributed for exempt purposes within the meaning of sec_501 of the code or to the federal government or to a state_or_local_government for a public purpose on or about date a filed an application_for recognition of exemption under sec_501 of the internal_revenue_code form with the internal_revenue_service the service’ the activities and operational information submitted with the form_1023 featured prominently that in addition to making scholarship grants for higher education a would construct a baseball stadium the property enter into lease arrangements with b the owner of a minor league professional baseball team and use a portion of the rent collected to provide educational college scholarships to qualified recipients who live in the surrounding area it was further noted that a intended to use the property to conduct baseball and softball instructional seminars for local children and that the stadium would also be used by a local public college local high schools and youth baseball and softball teams and be made available for use by the public for local community events on date the service determined that a is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 the determination was made after a agreed to alter the composition of its board_of directors so that the board would be controlled by government officials it is your understanding that the service's determination was based in part on finding a’s activities charitable in the sense of lessening the burdens of government’ within the meaning of sec_1_501_c_3_-1 of the income_tax regulations the regulations the baseball stadium has been constructed and has been operated by a for a number of years you state that the property has been used consistent with a’s intentions and representations to the service a and b have negotiated a set of agreements granting b an option to purchase the property you represented that the purchase_price to be paid_by b in consideration for the property is to constitute the fair_market_value of the property as determined by a qualified_appraisal the agreements were negotiated at arm’s-length between a and b each of which was represented by independent counsel during the negotiation and documentation process a’s board_of directors has determined that if the transactions contemplated by the agreements with b are consummated and the net_proceeds from the sale of the property together with a’s other assets are sufficient a will be in the position to focus its operations and activities exclusively on the funding and administration of its scholarship grant-making activities alternatively if the net_proceeds from the contemplated sale of the property when added to a’s other assets are insufficient to conduct a meaningful scholarship grant-making program it would be the intention of the board_of directors to liquidate and dissolve a in a manner consistent with a’s articles of incorporation and state law a’s scholarship grant-making program is open to all high school seniors residing in a’s local three-county area applicants must have a or better cumulative grade point average on a scale and must be planning to continue education beyond high school in an accredited institution_of_higher_education or trade technical school the scholarship awards committee considers academic achievement financial need community service leadership special talents and accomplishments and the student’s essay explaining how would benefit from a n a scholarship as criteria for purposes of awarding scholarships a panel of three judges each of whom is a well-known and respected member and leader of the community selects the recipients from the pool of eligible_candidates based on the number of scholarships then available each scholarship award recipient receives dollar_figurex scholarships may be used for tuition books and other academic costs or for room and board but only if the student’s housing is under the control of the institution since the inception of the scholarship program a has awarded over dollar_figurex in scholarships the agreement to sell the property to b is expressly conditioned upon a’s receipt from the service of a ruling favorable to the ruling requested below ruling requested you have requested the following ruling the disposition of the property and a’s discontinuance of its activities relating to the operation of the property will not cause a to fail to satisfy the requirements for qualification as an organization described in sec_501 of the internal_revenue_code because a’s continued conduct of its scholarship grant-making program will permit a to continue to qualify as an organization that is organized and operated exclusively for charitable and educational_purposes within the meaning of sec_501 of the code law sec_501 of the code provides that organizations described in subsection c shall be exempt from federal income_taxation sec_501 of the code describes corporations organized and operated exclusively for charitable religious educational and other specified exempt purposes sec_1_501_c_3_-1 of the regulations provides that to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for purposes specified in said section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization may be exempt as an organization described in sec_501 of the code if exclusively for charitable or educational_purposes among others it is organized and operated sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in its generally accepted legal sense and therefore includes the advancement of education revrul_69_257 1969_1_cb_151 concerns an organization formed and operated to award scholarships to students for educational studies in institutions of higher learning the recipients are selected from a broad class of applicants on the basis of scholastic standing only the organization is supported by grants and contributions the ruling states that a_trust for educational_purposes is charitable although the persons to be educated are not limited to the poor therefore the fact that recipients of the scholarships are selected on the basis of scholastic ability without regard to financial need does not preclude exemption under sec_501 of the code accordingly the ruling holds that the organization is exempt from federal_income_tax under sec_501 analysis ais organized exclusively for charitable and educational_purposes ie for purposes specified in sec_501 of the code on date the service recognized a as an organization described in sec_501 of the code based on a's representations that its activities would include i the making of scholarship grants for higher education and ii the construction operation and lease of a baseball stadium the rents from which would be used in part to fund the scholarship grants a now proposes to sell the stadium and use the proceeds to continue to fund scholarship grants the law of charity has long recognized that organizations advancing education further charitable purposes see restatement third of trusts sec_28 cmt h a_trust for the advancement of knowledge or education is charitable according to sec_1 c - d of the regulations the term charitable includes the advancement of education providing scholarships to students for higher education is one means by which an organization may engage in the advancement of education see restatement third of trusts sec_28 cmt h trusts for the promotion of education include trusts to establish scholarships revrul_69_257 1969_1_cb_151 states that an organization providing scholarships to students for educational studies in institutions of higher learning is charitable and qualifies for exemption under sec_501 of the code if recipients are selected from a broad class of applicants on the basis of scholastic standing after a disposes of the property it will continue to provide scholarships in a manner similar to that of the organization described in revrul_69_257 scholarship recipients will be selected from a broad class of applicants open to all high school seniors residing in a’s tri-county area selection will be based on numerous factors including scholastic achievement financial need community service leadership and special accomplishments consequently like the organization described in revrul_69_257 a in conducting a meaningful scholarship grant- making program as its sole activity would be advancing education within the meaning of sec_1_501_c_3_-1 of the regulations and would therefore be engaged primarily in activities which accomplish a charitable purpose ie a purpose specified in sec_501 therefore under sec_1_501_c_3_-1 a would be regarded as operated exclusively for exempt purposes consequently since a would continue to be organized and operated exclusively for charitable purposes after disposing of the property sec_1_501_c_3_-1 tells us that a would continue to qualify for exemption as an organization described in sec_501 of the code conclusion accordingly based on the information submitted we rule as follows the disposition of the property by a and a’s discontinuance of its activities relating to the operation of the property will not cause a to fail to satisfy the requirements for qualification as an organization described in sec_501 of the code because a’s continued conduct of its scholarship grant-making program will permit a to continue to qualify as an organization that is organized and operated exclusively for charitable and educational_purposes within the meaning of sec_501 of the code this ruling will be made available for public inspection under section of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative laurice a ghougasian acting manager exempt_organizations technical group notice sincerely enclosure
